Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00147-CR

                          EX PARTE Herbey Medrano DEHOYOS

                  From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 12-1196-B
                          Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED June 12, 2013.


                                                _________________________________
                                                Catherine Stone, Chief Justice